DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment and request for continued examination filed July 25, 2022.  Applicant’s July 25th amendment amended claims 1, 3, 4, 7, 8, 11, 31-34, 36, 37 and added new claim 39.  Claims 2, 9, 10, 12-30 being previously canceled.  
Claims 1, 3-8, 11, 31-39 are currently pending and allowed herein.  Claims 1, 31 and 39 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
 
Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1, 3-8, 11, 31-38 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 103 rejection of claims 1, 3-8, 11, 31-38 in the previous office action is withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant’s arguments, see Page 18, filed July 25, 2022, with respect to Acevdeo have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1, 3-8, 11, 31-38 has been withdrawn. 


ALLOWANCE
	The following is an allowance in response to Applicant’s amendments filed July, 25, 2022.  Claims 1, 3-8, 11, 31-39 are pending and allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Keyton, Tumperi et al., Acevdeo, Gandrud et al. (USPN 11087607/ 11087608), and Williams (USPN 10477342)  fail to teach or suggest either singularly or in combination a system and method for monitoring a tracked person, the system comprising: a monitoring computer storing a compliance program for a tracked person; and a mobile client device associated with the tracked person, the monitoring computer communicatively coupled, by way of a communications network, to the mobile client device and a supervisor device associated with a supervisor of the tracked person; the compliance program specifying scheduled check-in events for the tracked person, the mobile client device configured to present, in accordance with the compliance program, requests for check-in by tracked person; the mobile client device comprising: a positioning system configured to sense a location of the mobile client device; a location module configured to determine, based on a location of the mobile client device sensed by the positioning system, location information that is indicative of a location of the mobile client device; an equipment module configured to determine equipment information indicative of a condition of the mobile client device; and a check-in module configured to, determine check-in information indicative of check-in events performed using the mobile client device, the mobile client device configured to send, to the monitoring computer by way of the communications network, the location information, the equipment information and the check-in information, the monitoring computer configured to: determine, based on the location information from the mobile client device and location violation parameters defined by the compliance program, whether a location-related violation has occurred and whether the location-related violation has been corrected in a predetermined amount of time; send, to the mobile client device in response to determining that a location-related violation has occurred, warning information for the location-related violation, wherein the mobile client device is configured to present, in response to receiving the warning information, a warning for the location-related violation; record, in response to determining that the location-related violation has not been corrected in a predetermined amount of time, a record of the location-related violation in violation data associated with the tracker person; determine, based on the equipment information received from the mobile client device and equipment violation parameters defined by the compliance program, whether an equipment-related violation has occurred: record, in response to determining that an equipment-related violation has occurred, a record of the location-related violation in the violation data associated with the tracker person; determine, based on the check-in information received from the mobile client device and check-in violation parameters defined by the compliance program, whether a check-in-related violation has occurred: record, in response to determining that a check-in-related violation has occurred, a record of the check-in-related violation in the violation data associated with the tracker person: report the location-related violation, the equipment-related violation, or the check-in-related violation to the supervisor device for presentation to the supervisor of the tracked person, aggregate the violation data associated with the tracked person with additional violation data associated with a plurality of other tracked persons to generate aggregated violation data; determine, based on the aggregated violation data, behavioral patterns; determine, based on the behavioral patterns determined, a behavior model, determine whether a number of the location-related violations, equipment-related violations, and check-in-related violations recorded in the violation data associated with the tracked person satisfies a threshold; revise, based on the behavior model and in response to determining that the number of the recorded location-related violations, equipment-related violations, and check-in-related violations associated with the tracked person satisfies the threshold, the compliance program to generate a revised compliance program that includes a modified schedule of check-in events; and notify, by way of the mobile client device, the tracked person of check-in related events in accordance with the modified schedule of check-in events of the revised compliance program  as recited in independent Claims 1, 31 and 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gandrud et al., U.S. Patent No. 11087607/11087608 and U.S. Patent Publication No 20210104142, discloses an offender tracking/monitor system and method comprising determining and evaluating compliance program compliance parameters/metrics which are weighted by importance as well as determining an overall compliance score, scored against compliance rules, for the tracked offender.
Crespo, U.S. Patent Publication No. 20070273537, discloses an offender tracking program utilizing GPS wherein missed appointments exceeding a violation limit generate alerts/warnings.
Galyean, U.S. Patent No. 11216900, discloses a system and method for recording inmate profile data, and reporting geo-fencing rule violations.
Williams, U.S. Patent Publication No. 20180176727 and U.S. Patent No. 10477342, discloses a system and method for parolee tracking and behavior profiling.
Marlin, U.S. Patent Publication No. 20190230170 and U.S. Patent No. 10375187, discloses a system and method comprising determing and reporting divergent monitored behavior from expected behavior pattern/profile(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623